DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payson et al (US 2011/0,267,190; hereinafter Payson).
Regarding claim 1, Payson disclose an analog tamper-detection apparatus (RF anti-tampering detection circuitry; ¶ 40) for onboard analysis of a target device (target system electronics; ¶ 39) (figs.1-4), the apparatus comprising: 
a plurality of antennas (Transmit Antenna Means; Receiver Antenna Means; fig. 1; ¶ 92), each antenna of the plurality of antennas disposed within the target device and being electrically isolated from components (Proprietary Target Circuitry/Dedicated Transmitter) of the target device (¶s 38-42; figs. 1-4);
 radio frequency front-end transmitter circuitry (RF Transmitter Means) coupled to the plurality of antennas (Transmit Antenna Means), the RFFE transmitter circuitry (RF 
RFFE receiver circuitry (RF Receiver Means) configured to receive emissions from the target device based on the mixed RF signals (¶s 40, 75-76, 98); and 
processing circuitry (Signal Processing Means) configured to perform subsequent analysis and evaluation of the target device based on the received emissions (the RF electronics used to perform signal processing functions on the RF returned or reflected signature from either the proprietary target circuitry or the optional RF anti-tampering transmitter; ¶ 40, 66), and generate a notification of the subsequent analysis and evaluation (Predetermined Anti-tamper Event) (any variation in the RF target return signature pattern is detected by the anti-tampering signal processing circuit or cross-correlated to the one-time RF calibrated signature and appropriate anti-tampering measures such as the generation of an anti-tamper event are taken, a change in the received RF signature is then used to identify and signal a tamper event and a predefined anti-tamper event such as a circuit response may be generated by suitable circuitry; ¶s 14, 85, 86, 99). 
Regarding claim 9, Payson disclose the apparatus of claim 1, wherein to perform the subsequent analysis and evaluation of the target device the processing circuitry is to: compare a reference evaluation of the target device with the received emissions to detect physical alteration or tampering of the target device (any variation in the RF target return signature pattern is detected by the anti-tampering signal processing circuit and cross-correlated to the one-time RF calibrated signature; ¶s 85, 86, 11).

Regarding claim 11, Payson disclose the apparatus of claim 1, wherein the target device comprises at least one of a computer system, a communications system, an internet-connected device, an avionics system, a military system, and a business system (communications system or military system; ¶s 7, 8, 15).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payson et al (US 2011/0,267,190; hereinafter Payson).
Regarding claim 2, Payson disclose the apparatus of claim 1, wherein each antenna of the plurality of antennas (Transmit Antenna Means) is air-gapped from the target device (Transmit Antenna Means is air-gapped or not connected to Target Electronics or Proprietary Target Circuitry components of target device; fig. 1).  Payson do not specifically disclose each antenna of the plurality of antennas is air-gapped from the target device.  However, the examiner takes official notice that each antenna of the plurality of antennas is air-gapped from the target device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to design a certain type of antenna, e.g. a dielectric resonator antenna or loop antenna, which can be spaced apart or has an air gapped effect from the target device for enhancing antenna gain purposes as suggested by Payson (the RF sensing or anti-tampering detection circuitry of the invention permits significant design flexibility including flexibility in antenna design optimization, the ability to have size/gain tradeoffs, and the ability to design the antenna for electric or magnetic field detection; ¶ 69).
 Regarding claim 3, Payson disclose the apparatus of claim 1, wherein Payson do not specifically disclose the RFFE transmitter circuitry (RF Transmitter Means) comprises a plurality of transmitters, each transmitter of the plurality of transmitters coupled to a corresponding antenna of the plurality of antennas (Transmit Antenna Means).  However, the examiner takes official notice that the radio frequency transmitter means having a plurality of transmitters is notoriously old in the art, e.g. to allocate a subset of transmitters to each antenna.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide multiple transmitters to transmit in multiple frequency bands for power reduction St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 4, Payson disclose the apparatus of claim 3, wherein to illuminate the target device with the plurality of electromagnetic signals, each transmitter of the plurality of transmitters (RF Transmitter Means) is configured to transmit a corresponding electromagnetic signal of the plurality of electromagnetic signals, the plurality of electromagnetic signals covering a first predetermined frequency range (the RF sensing circuitry of the invention permits significant design flexibility including the ability to configure the device for broadband or to tune for very narrow frequency detection; ¶ 40, 69, 78).  Payson do not explicitly disclose the plurality of electromagnetic signals being at a frequency offset from each other.  However, the examiner takes official notice that the plurality of electromagnetic signals being at a frequency offset from each other to cover a certain frequency range is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do this simple implementation in order to get a more accurate representation of the frequency spectrum.
Regarding claim 5, Payson disclose the apparatus of claim 4, wherein the RFFE receiver circuitry is configured to: scan a second predetermined frequency range to detect the emissions from the target device (¶ 70).
Regarding claim 7, Payson disclose the apparatus of claim 5, wherein scanning the second predetermined frequency range takes place when the target device is in a powered off state (¶ 82).
Claims 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payson et al (US 2011/0,267,190; hereinafter Payson) in view of Keller et al (US 2016/0,098,561; hereinafter Keller).
Regarding claim 8, Payson disclose the apparatus of claim 1, wherein Payson discloses the received emissions from the target device comprise a reflected RF signal generated from reflections of the plurality of mixed RF signals by components of the target device.  Payson do not specifically disclose the received emissions from the target device comprise a resonant RF signal generated from reflections of the plurality of mixed RF signals by components of the target device. In the same field of endeavor, Keller disclose the received emissions from the target device comprise a resonant RF signal generated from reflections of the plurality of mixed RF signals by components of the target device (¶ 128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a notoriously old radio frequency signal resulting from the oscillation or resonance of the re-emissions of the mixed radio frequency signals.
Regarding claim 12, Payson disclose a method for onboard analysis of a target device, the method comprising: 
illuminating the target device with a plurality of electromagnetic signals emitted via a plurality of antennas (Transmit Antenna Means) that are air-gapped with components of the target device (Transmit Antenna Means is air-gapped or not connected to Target Electronics or Proprietary Target Circuitry components of target device; fig. 1) to generate a plurality of mixed radio frequency signals (illuminating the 
generating the plurality of mixed RF signals resulting in an RF signal radiating from the target device (generating the plurality of mixed RF signals that result in an RF returned or reflected signature from either the proprietary target circuitry or the optional RF anti-tampering transmitter; ¶ 40);
receiving the RF signal using receiver circuitry (RF Receiver Means) for subsequent analysis and evaluation of the target device (RF Receiver Means used to receive the RF returned or reflected signature from either the proprietary target circuitry or the optional RF anti-tampering transmitter; ¶s 40, 75-76, 98); and 
generating a notification based on the analysis and evaluation of the target device (any variation in the RF target return signature pattern is detected by the anti-tampering signal processing circuit and cross-correlated to the one-time RF calibrated signature and appropriate anti-tampering measures such as the generation of an anti-tamper event are taken, a change in the received RF signature is then used to identify and signal a tamper event and a predefined anti-tamper event, i.e., a circuit response may be generated by suitable circuitry; ¶s 14, 85, 86, 99). 
Payson do not explicitly disclose a resonant RF signal radiating from the target device.  In the same field of endeavor, Keller disclose a resonant RF signal radiating from the target device (¶ 128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a notoriously old radio frequency signal resulting from the oscillation or resonance of the re-emissions of the mixed radio frequency signals.

Regarding claim 13, Payson disclose the method of claim 12, further comprising: comparing a reference evaluation of the target device with the received resonant RF signal to detect physical alteration or tampering of the target device; and generating the notification based on the detected physical alteration or tampering of the target device (any variation in the RF target return signature pattern is detected by the anti-tampering signal processing circuit and cross-correlated to the one-time RF calibrated signature and appropriate anti-tampering measures such as the generation of an anti-tamper event are taken, a change in the received RF signature is then used to identify and signal a tamper event and a predefined anti-tamper event such as a circuit response may be generated by suitable circuitry; ¶s 14, 85, 86, 99).
Regarding claim 14, Payson disclose the method of claim 12, wherein the illuminating takes place while the target device is powered off (the proprietary target 
Regarding claim 17, Payson disclose a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an analog tamper detection (ATAMP) device (memory with inherent instructions to execute the below steps by one or more processors; ¶ 9-10), the instructions to configure the one or more processors to cause the ATAMP device to:
illuminate a target device with a plurality of electromagnetic signals emitted via a corresponding plurality of antennas (Transmit Antenna Means) that are air-gapped with components of the target device (Transmit Antenna Means is air-gapped or not connected to Target Electronics or Proprietary Target Circuitry components of target device; fig. 1) to generate a plurality of mixed radio frequency signals (illuminating the target device with RF Transmitter Means via the Transmit Antenna Means to generate a plurality of mixed RF signals; ¶s 24, 40, 66-67); the plurality of mixed RF signals resulting in an RF signal radiating from the target device (generating the plurality of mixed RF signals that result in an RF returned or reflected signature from either the proprietary target circuitry or the optional RF anti-tampering transmitter; ¶ 40);
receive the RF signal using receiver circuitry (RF Receiver Means) of the ATAMP device for subsequent analysis and evaluation of the target device (RF Receiver Means used to receive the RF returned or reflected signature from either the proprietary target circuitry or the optional RF anti-tampering transmitter; ¶s 40, 75-76, 98); 
compare a reference evaluation of the target device with the received RF signals to detect physical alteration or tampering of the target device (any variation in the RF 
generate a notification based on the detected physical alteration or tampering of the target device (any variation in the RF target return signature pattern is detected by the anti-tampering signal processing circuit and cross-correlated to the one-time RF calibrated signature and appropriate anti-tampering measures such as the generation of an anti-tamper event are taken, a change in the received RF signature is then used to identify and signal or notify a tamper event and a predefined anti-tamper event, i.e., a circuit response, may be generated by suitable circuitry; ¶s 14, 85, 86, 99). 
Payson do not explicitly disclose a resonant RF signal radiating from the target device.  In the same field of endeavor, Keller disclose a resonant RF signal radiating from the target device (¶ 128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a notoriously old radio frequency signal resulting from the oscillation or resonance of the re-emissions of the mixed radio frequency signals.
Payson do not explicitly disclose the plurality of antennas are air-gapped with the target device.  However, the examiner takes official notice that the plurality of antennas are air-gapped with the target device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to design a certain type of antenna, e.g. a dielectric resonator antenna or loop antenna, which can be spaced apart or has an air gapped effect with the target device for enhancing antenna gain purposes as suggested by Payson (the RF sensing or anti-tampering detection circuitry of the invention permits significant design flexibility including flexibility 
Regarding claim 18, Payson and Keller disclose the non-transitory computer-readable storage medium of claim 17, wherein the illuminating takes place while the target device is powered off (¶ 82, 88).
7.	Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Payson et al (US 2011/0,267,190; hereinafter Payson) in view of Keller et al (US 2016/0,098,561; hereinafter Keller) in view of Dishon et al (US 2017/0,289,786; hereinafter Dishon).
Regarding claim 15, Payson disclose the method of claim 12, further comprising: illuminating (via RF Transmitter Means) the target device with a single electromagnetic signal emitted via one of the plurality of antennas (Transmit Antenna Means) (¶s 24, 40, 66-67) while the target device is powered on (even though the proprietary target circuitry can be powered on, it does not need to be powered on or operation to permit active anti-tampering monitoring; ¶ 82), the single electromagnetic signal mixing with operational electromagnetic signals in the target device to produce emissions that radiate from the target device (the propriety target circuitry to be protected transmits a distinct and unique RF signature in the form of a radiated RF signal as the result of 
ordinary operation or powered-on state of the target device; ¶ 10); receiving the emissions using the receiver circuitry (the transmitted RF signal is received by the 
RF anti-tampering detection circuitry, i.e. RF Receiver Means for receiving the operational RF signature, of the invention in a normal operating mode; ¶s 10, 15); and comparing a reference evaluation of the target device with the received emissions to 
¶s 15, 85, 86).  Payson and Keller do not explicitly disclose forced non-linear emissions that radiate from the target device.  In the same field of endeavor, Dishon disclose forced non-linear emissions or re-emission spectrum (204) that radiate from the target device (¶ 14, 15, 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forced non-linear emissions since they can be the result of super-heterodyne-like mixing of normal operating signals with the externally applied illumination in order to enable circumvention of shielding and greatly decrease the likelihood of a target device, including both its software and hardware, manipulating the measurements due to the non-linear properties of the emissions as suggested by Dishon (¶ 14).
 	Regarding claim 16, Payson disclose the method of claim 12, further comprising: monitoring, using the receiver circuitry, a predetermined frequency band (¶ 69); detecting within the predetermined frequency band and using the receiver circuitry, RF emissions from the target device (¶ 40, 75-76, 98); and comparing a reference evaluation of the target device with the RF emissions (any variation in the RF target return signature pattern is detected by the anti-tampering signal processing circuit by cross-correlating to the one-time RF calibrated signature; ¶s 15, 85, 86) to detect one or more of: tampering with software executing on the target device, failure of the target device, or sub-standard performance of the target device (i.e. unexpected noise or 
Regarding claim 19, Payson disclose the non-transitory computer-readable storage medium of claim 17, wherein the instructions further configure the one or more processors to cause the ATAMP device to: illuminate (via RF Transmitter Means) the target device with a single electromagnetic signal emitted via one of the plurality of antennas (Transmit Antenna Means) (¶s 24, 40, 66, 67) while the target device is powered on (even though the proprietary target circuitry can be powered on, it does not need to be powered on or operation to permit active anti-tampering monitoring; ¶ 82, 10), the single electromagnetic signal mixing with operational electromagnetic signals in the target device to produce emissions that radiate from the target device (the propriety target circuitry to be protected transmits a distinct and unique RF signature in the form of a radiated RF signal as the result of ordinary operation or powered-on state of the target device; ¶ 10); receive the emissions using the receiver circuitry (the transmitted RF signal is received by the RF anti-tampering detection circuitry, i.e. RF Receiver Means for receiving the operational RF signature, of the invention in a normal operating mode; ¶s 10, 15); compare a reference evaluation of the target device with the received 
 	Regarding claim 20, Payson disclose the non-transitory computer-readable storage medium of claim 17, wherein the instructions further configure the one or more .


Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Payson disclose the apparatus of claim 5, wherein the second predetermined frequency range is non-overlapping with the first predetermined frequency range.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.